NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



S.A.D.,                                          )
                                                 )
               Petitioner,                       )
                                                 )
v.                                               )      Case No. 2D19-912
                                                 )
DEPARTMENT OF CHILDREN AND                       )
FAMILIES and GUARDIAN AD LITEM                   )
PROGRAM,                                         )
                                                 )
               Respondents.                      )
                                                 )

Opinion filed September 13, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Manatee County; Teri Kaklis
Dees, Judge.

C. Michael Kelly of C. Michael Kelly
P.A., Bradenton, for Petitioner.

Meredith K. Hall of Children's Legal
Services, Bradenton, for Respondent
Department of Children and Families.

Joanna Summers Brunell and
Thomasina F. Moore of Statewide
Guardian ad Litem Office, Tallahassee,
for Respondent Guardian ad Litem
Program.



PER CURIAM.
           Dismissed as moot.


CASANUEVA, KELLY, and LaROSE, JJ., Concur.




                                   -2-